Case 16-13634-KHK        Doc 223      Filed 06/05/19 Entered 06/05/19 12:31:20          Desc Main
                                     Document      Page 1 of 7


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


   In Re:                                               )
                                                        )
   MLRG, INC.                                           )       Chapter 11
                                                        )       Case No. 16-13634 KHK
         Debtor.                                        )
   _________________________________________
                                                        )
   THE NAVY LEAGUE BUILDING, LLC                        )
                                                        )
            Movant                                      )
                                                        )
   vs.                                                  )       Contested Matter
                                                        )
   MLRG, INC.                                           )
                                                        )
         Respondent.                                    )
   _________________________________________


                     MOTION FOR RELIEF FROM AUTOMATIC STAY

            COMES NOW The Navy League Building, LLC (“Movant” or “Navy League”),

   by counsel, and hereby files this motion for relief from the automatic stay, pursuant to

   Section 362(d) of the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the

   “Bankruptcy Code”), for the purpose of exercising its contract and Virginia state law

   rights with regard to commercial real property leased to MLRG, Inc. t/a Ray’s the Steaks

   (“Respondent” or “Debtor”); and states as follows:



   Christopher L. Rogan, Esquire (VSB #30344)
   ROGANMILLERZIMMERMAN, PLLC
   50 Catoctin Circle, NE, Suite 333
   Leesburg, Virginia 20176
   (703) 777-8850/Telephone
   (703) 777-8854/Facsimile
   Counsel to Movant




                                                1
Case 16-13634-KHK      Doc 223     Filed 06/05/19 Entered 06/05/19 12:31:20             Desc Main
                                  Document      Page 2 of 7


                                          Introduction

          1.      This Motion is brought as a contested matter, pursuant to Section

   362(d)(1) and (2) of the Bankruptcy Code and Bankruptcy Rules 4001(a)(1) and 9014,

   and Local Rule 4001(a)-1 and Exhibit 7 to such Local Rule.

          2.      Jurisdiction and Venue are appropriate in this Court.

                                      Background and Facts

          3.      On December 12, 2006, Movant, as Landlord, and the Debtor, as Tenant,

   entered into a Deed of Lease by which the Debtor leased certain real property known as

   2300 Wilson Boulevard, Arlington, Virginia 22201 (the “Leased Premises”)(the “Initial

   Lease”). A true and accurate copy of the Initial Lease is attached hereto as Exhibit A.

   The Initial Lease was amended by a First Amendment to Deed of Lease, dated December

   13, 2006 (the “First Amendment”) (Exhibit B hereto) and a Second Amendment to Deed

   of Lease, dated July 27, 2016 (the “Second Amendment”)(Exhibit C hereto). The Second

   Amendment provided for the extension of the lease term through September 30, 2027.

   The Initial Lease, First Amendment and Second Amendment are collectively referred to

   herein as the “Arlington Lease.”

          4.      The Debtor has utilized the Lease Premises as a restaurant known as

   “Ray’s the Steaks,” from December 2006 (or shortly thereafter) through the present time.

          5.      On October 25, 2016 (the “Petition Date”), the Debtor filed a voluntary

   petition pursuant to chapter 11 of the Bankruptcy Code in this Court.

          6.      The Arlington Lease was in effect on the Petition Date.

          7.      On May 23, 2017, the Debtor filed a Motion Pursuant to 11 U.S.C. 365 to

   Reject and Assume Certain Executory Contracts, Effective Nunc Pro Tunc (the “Lease




                                                2
Case 16-13634-KHK       Doc 223     Filed 06/05/19 Entered 06/05/19 12:31:20              Desc Main
                                   Document      Page 3 of 7


   Assumption Motion”) (Doc. 71), with respect to certain its commercial real property

   leases, including the Arlington Lease.

          8.      By its Lease Assumption Motion, the Debtor sought approval of its

   assumption of the Arlington Lease, asserting that assumption of the was a vital and

   integral part of the Debtor’s operations and necessary for the Debtor’s reorganization.

   (Assumption Motion at paras. 7 – 9).

          9.      On May 23, 2017, the Debtor also filed its proposed Disclosure Statement

   and Plan of Reorganization. On September 26, 2017, the Debtor filed its Revised

   Disclosure Statement and Plan of Reorganization (the “Revised Plan”)(Doc. 149).

          10.     The Revised Plan provided for the assumption of the Arlington Lease

   (Revised Plan at Section 5(b)(i), pg. 15 and Section 2(b), pg. 21).

          11.     On November 6, 2017, the Debtor achieved confirmation of the Revised

   Plan, by this Court’s Order Confirming Debtor’s Revised Chapter 11 Plan and Disclosure

   Statement (“Confirmation Order”)(Doc. 176).

          12.     The Debtor’s chapter 11 proceeding has not yet been closed.

          13.     The Debtor is continuing to conduct its business operations in the Leased

   Premises.

          14.     On or about June 3, 2019, the Debtor publically announced that it was

   closing its Ray’s the Steaks restaurant operating in the Leased Premises, effective June

   15, 2019.

          15.     The Debtor has been and continues to be in default under the terms of the

   Arlington Lease, due to its failure to pay rent as called for under the lease terms.

   Specifically, the Debtor has failed to pay the full amount of rent and other lease-related

   charges, beginning in January 2019. As such, the total amount of post-confirmation/lease

                                                 3
Case 16-13634-KHK       Doc 223     Filed 06/05/19 Entered 06/05/19 12:31:20             Desc Main
                                   Document      Page 4 of 7


   assumption rent and other lease-related charges, through June 2019, is $122,897.40, plus

   late fees, collection costs or other charges due under the Arlington Lease. A statement of

   account, reflecting the amounts due is attached hereto as Exhibit D.

          16.     The Debtor is in default of its payment obligations under Section

   15.1(a)(2) of the Arlington Lease.

          17.     Despite the Debtor’s ongoing payment defaults, Movant has refrained

   from filing a motion for relief from stay and exercising its rights under the assumed

   Arlington Lease to give the Debtor an opportunity to cure the defaults, negotiate a sale of

   its restaurant operations or resolve the issues in some other manner.

          18.     The Debtor is now also in anticipatory breach of its obligations under

   Section 15.1(a)(5) of the Arlington Lease which requires that the Debtor continuously

   operate its business as required by the lease. If the Debtor does, in fact, cease operations

   on June 15, 2019, as it has announced, the Debtor will be in further default of its

   obligations under this section of the Arlington Lease.

          19.     Pursuant to the terms of the Arlington Lease, Movant is entitled to

   terminate the Debtor’s right to possession of the Leased Premises and to immediately

   recover possession of the property.

                                            Argument

          20.     As the Debtor’s chapter 11 proceeding has not been closed or dismissed,

   Movant is stayed from exercising its rights under the Arlington Lease, pursuant to the

   terms of Section 362 of the Bankruptcy Code.

          21.     By this Motion, the Debtor seeks relief from the automatic stay and the

   injunction imposed by the Revised Plan (Revised Plan at Section 10, pg. 29), to the extent

   applicable, for the purpose of exercising its rights under the Arlington Lease and

                                                4
Case 16-13634-KHK       Doc 223     Filed 06/05/19 Entered 06/05/19 12:31:20              Desc Main
                                   Document      Page 5 of 7


   applicable Virginia law, including, without limitation, seeking immediate possession of

   the Leased Premises and a determination of lease damages.

           22.     Cause exists to lift the automatic stay in this case, pursuant to 11 U.S.C.

   §362(d) as (a) the Debtor is in default of the terms of is confirmed Plan of

   Reorganization, (b) the Debtor is in default of the terms of its assumed commercial real

   property lease with Movant, and (c) Movant’s interests in the Leased Premises is not

   adequately protected as the Debtor has not paid rent as required under the terms of the

   Arlington Lease, and, upon information and belief, does not have that current or

   anticipated ability to do so.

           23.     Movant is an administrative creditor with respect to the delinquent rent

   and other lease-related charges as well as its damages resulting from the Debtor’s default

   and/or termination of the Arlington Lease. Movant seeks relief from the stay such that it

   can repossess the Leased Property and attempt to re-lease the property to its damages.

   This will have a direct and substantial positive impact on the Debtor’s estate and

   creditors.

           24.     As the Debtor has announced its intention to close the business currently

   operated in the Lease Premises, the Leased Premises can no longer be said to be

   necessary to the Debtor’s successful reorganization in this case.

           25.     Movant shall not seek to recover any lease damages other than through

   this Court, unless and until the Debtors bankruptcy proceeding is dismissed or the stay is

   otherwise terminated.

           26.     As it is anticipated that the Debtor will have terminated business

   operations in the Lease Premises and possibly vacated the space by the time this Motion




                                                 5
Case 16-13634-KHK       Doc 223     Filed 06/05/19 Entered 06/05/19 12:31:20                 Desc Main
                                   Document      Page 6 of 7


   is heard, Movant respectfully requests that the fourteen (14) day stay of the order on this

   Motion, pursuant to Bankruptcy Rule 4001(a)(3) be waived.

          27.     This Motion and Notice of the hearing hereon has been served upon the

   Debtor, the Office of the U.S. Trustee and all creditors and other parties in interest.

          WHEREFORE, based upon the foregoing, the Debtor respectfully requests entry

   of an Order granting The Navy League Building, LLC, relief from the automatic stay, as

   provided herein, and for such other and further relief as this Court deems just and proper.


   Dated: June 5, 2019                            Respectfully submitted,

                                                  The Navy League Building, LLC

                                                  By Counsel


   Requested by

          /s/ Christopher L. Rogan
   Christopher L. Rogan, Esquire (VSB #30344)
   ROGANMILLERZIMMERMAN, PLLC
   50 Catoctin Circle, NE, Suite 333
   Leesburg, Virginia 20176
   (703) 777-8850/Telephone
   (703) 777-8854/Facsimile
   crogan@RMZLawFirm.com
   Counsel to Movant




                                                 6
Case 16-13634-KHK       Doc 223     Filed 06/05/19 Entered 06/05/19 12:31:20                Desc Main
                                   Document      Page 7 of 7


                                 CERTIFICATE OF SERVICE

           I hereby certify that on June 5, 2019, a copy of the foregoing Motion for Relief
   from Stay was served via email and the Court’s ECF system on the following and on all
   parties requesting notice:

   Office of US Trustee
   Joseph A. Guzinski, Esq.
   1725 Duke Street, Suite 650
   Alexandria, VA 22314

   Justin Fasano, Esq.
   McNamee, Hosea, et al
   6411 Ivy Lane
   Greenbelt, MD 20770

   All creditors, as listed on the attached mailing matrix, via First Class Mail, postage
   prepaid.

                                                   /s/ Christopher L. Rogan
                                                 Christopher L. Rogan




                                                7
